Case 2:20-cv-00979-RSL Document 8 Filed 08/18/20 Page 1 of 7
Case 2:20-cv-00979-RSL Document 8 Filed 08/18/20 Page 2 of 7
Case 2:20-cv-00979-RSL Document 8 Filed 08/18/20 Page 3 of 7
Case 2:20-cv-00979-RSL Document 8 Filed 08/18/20 Page 4 of 7
Case 2:20-cv-00979-RSL Document 8 Filed 08/18/20 Page 5 of 7




                      s/ Carolyn U. Boies
Case 2:20-cv-00979-RSL Document 8 Filed 08/18/20 Page 6 of 7
               Case 2:20-cv-00979-RSL Document 8 Filed 08/18/20 Page 7 of 7



 1

 2                                       CERTIFICATE OF SERVICE

 3          I hereby declare under penalty of perjury under the laws of the State of Washington, that

 4   on this date, I electronically filed the foregoing document with the Clerk of the Court using the

 5   CM/ECF system and caused a true and correct copy to be served on the following:

 6
         Pro Se Plaintiff:
 7

 8       Spencer Young
         2801 Western Avenue, Apt. 1019
 9       Seattle, WA 98121
         Telephone: (954) 695-5371
10       Email: spencer.young@spyoung.com

11

12          Dated this 18th day of August, 2020.

13
                                                         s/Marisa Johnson
14                                                       Marisa Johnson, Legal Assistant

15

16

17

18

19

20

21

22

23


      JOINT STATUS REPORT AND DISCOVERY PLAN                                       Peter S. Holmes
                                                                                   Seattle City Attorney
      -  (20-cv-00979RSL)                                                         701 5th Avenue, Suite 2050
                                                                                   Seattle, WA 98104-7097
                                                                                   (206) 684-8200
